                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

JEREMY LAYMANCE and MORGAN                        §
LAYMANCE,                                         §
                                                  §
       Plaintiffs,                                §
                                                  §         Case No. 6:19-CV-45-JDK-JDL
v.                                                §
                                                  §
GREG TAYLOR, RONNIE FOSTER,                       §
MATTHEW HESTER, FELICIA                           §
HICKERSON, SHARON VAN                             §
COMPERNOLLE, and JOHN VAN                         §
COMPERNOLLE,                                      §
                                                  §
       Defendants.                                §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636. On December 2, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 36), recommending that the action be dismissed with prejudice against Defendant

Felicia Hickerson for failure to state a claim upon which relief may be granted. A return receipt

indicating delivery to Plaintiffs was received by the Clerk on December 12, 2019 (Docket No. 38).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation.

28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. §

636(b)(1) (extending the time to file objections from ten to fourteen days). Here, Plaintiffs did not

file objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s
findings for clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989),

cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are

filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 36) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 36)

be ADOPTED and that the above-styled civil action be DISMISSED WITH PREJUDICE against

Defendant Felicia Hickerson for failure to state a claim upon which relief may be granted.

        So ORDERED and SIGNED this 2nd             day of January, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
